

 
JUMA TECHNOLOGY CORP.
 
AGREEMENT AND PLAN OF MERGER
 
OF
 
AGN NETWORKS, INC.
 
INTO JUMA ACQUISITION CORP.
 
 
Dated March 6, 2007
 
 
 
 





--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
 
SECTION ONE
2
1.
The Merger
2
 
1.1.
The Merger
2
 
1.2.
Purchase Price
3
 
1.3.
Closing; Effective Time
6
 
1.4.
Effect of the Merger
6
 
1.5.
Articles of Incorporation; Bylaws
7
 
1.6.
Directors and Officers
7
 
1.7.
Effect on AGN Shares
8
 
1.8.
Surrender of Certificates
8
 
1.9.
No Further Ownership Rights in AGN Shares
11
 
1.10.
Merger Sub Charter Documents
12
 
1.11.
Taking of Necessary Action; Further Action
12
 
1.12.
Employment Agreements
12
 
1.13.
Working Capital Facility
12
       
SECTION TWO
13
2.
 Representations and Warranties of AGN and AGN Shareholders
13
 
2.1.
Organization; Subsidiaries
14
 
2.2.
Articles of Incorporation and Bylaws
14
 
2.3.
Capital Structure
15
 
2.4.
Authority
15
 
2.5.
No Conflicts; Required Filings and Consents.
16
 
2.6.
Financial Statements
17
 
2.7.
Absence of Undisclosed Liabilities
17
 
2.8.
Absence of Certain Changes
17
 
2.9.
Litigation
18
 
2.10.
Restrictions on Business Activities
18
 
2.11.
Permits; Company Products; Regulation
19
 
2.12.
Title to Property
19
 
2.13.
Intellectual Property
20
 
2.14.
Taxes
22
 
2.15.
Employee Matters
26
 
2.16.
Material Contracts
26
 
2.17.
Interested Party Transactions
27
 
2.18.
Insurance
28
 
2.19.
Compliance With Laws
28
 
2.20.
Minute Books
28
 
2.21.
Complete Copies of Materials
29
 
2.22.
Brokers’ and Finders’ Fees
29
 
2.23.
No Vote Required
29
 
2.24.
Third Party Consents
29
 
2.25.
Representations Complete
29

 
 
i

--------------------------------------------------------------------------------


 
SECTION THREE
30
3.
 Representations and Warranties of Merger Sub and Juma
30
 
3.1.
Organization, Standing and Power
30
 
3.2.
Capital Structure
31
 
3.3.
Authority
32
 
3.4.
No Conflict; Required Filings and Consents
32
 
3.5.
SEC Documents; Financial Statements
33
 
3.6.
Absence of Undisclosed Liabilities
34
 
3.7.
Absence of Certain Changes
35
 
3.8.
Litigation
35
 
3.9.
Governmental Authorization
36
 
3.10.
Compliance With Laws
36
 
3.11.
Broker’s and Finders’ Fees
37
 
3.12.
Accounting and Tax Matters
37
       
SECTION FOUR
37
4.
 Conduct Prior to the Effective Time
37
 
4.1.
Conduct of Business of AGN and Juma
37
 
4.3.
No Solicitation
42
       
SECTION FIVE
43
5.
 Additional Agreements
43
 
5.1.
Best Efforts and Further Assurances
43
 
5.2.
Consents; Cooperation
44
 
5.3.
Access to Information
45
 
5.4.
Confidentiality
46
 
5.5.
Public Disclosure
47
 
5.6.
State Statutes
47
 
5.7.
Filings or Notices Pursuant to Securities Laws
48
 
5.8.
Acquisition of Juma Common Stock
49
 
5.9.
Merger Sub Restructuring
55
       
SECTION SIX
56
6.
 Conditions to the Merger
56
 
6.1.
Conditions to Obligations of Each Party to Effect the Merger
56
 
6.2.
Additional Conditions to Obligations of AGN
57
 
6.3.
Additional Conditions to the Obligations of Juma
59
       
SECTION SEVEN
63
7.
Termination, Amendment and Waiver
63
 
7.1.
Termination
63
 
7.2.
Effect of Termination
64
 
7.3.
Expenses and Termination Fees
65
 
7.4.
Amendment
65
 
7.5.
Extension; Waiver
65

 
ii

--------------------------------------------------------------------------------


 
SECTION EIGHT
66
8.
Indemnification
66
 
8.1.
Survival of Representations and Warranties
66
 
8.2.
Indemnification by AGN and AGN Shareholders
66
 
8.3.
Indemnification by Juma
67
 
8.4.
Exclusive Contractual Remedy and Limitations
68
       
SECTION NINE
69
9.
General Provisions
 
69
 
9.1.
Survival of Warranties
69
 
9.2.
Notices
69
 
9.3.
Interpretation
71
 
9.4.
Counterparts
71
 
9.5.
Entire Agreement; Nonassignability; Parties in Interest
72
 
9.6.
Severability
72
 
9.7.
Remedies Cumulative
73
 
9.8.
Governing Law
73
 
9.9.
Rules of Construction
73
 
9.10.
Amendments and Waivers
73
 
9.11.
Spin-Off
74
 
9.12.
Attorneys’ Fees
74

 
iii

--------------------------------------------------------------------------------


 
AGREEMENT AND PLAN OF MERGER
 
This AGREEMENT AND PLAN OF MERGER (the “Agreement”) is made and entered into as
of the 6th day of March, 2007, by and among Juma Technology Corp. (“Juma” or
“Purchaser”), a Delaware corporation, Juma Acquisition Corp., a Delaware
corporation and wholly-owned subsidiary of Juma (“Merger Sub” or the “Surviving
Corporation”), AGN Networks, Inc., a [Florida] corporation (“AGN”), and its
holders (the “AGN Shareholders”). The parties hereto are sometime hereinafter
collectively referred to as the “Parties.”
 
RECITALS
 
WHEREAS, Purchaser desires to acquire AGN through the merger of AGN with and
into Merger Sub (the “Merger”), with Merger Sub being the surviving corporation
of the Merger, pursuant to which all AGN Shares (as defined below) of AGN issued
and outstanding at the Effective Time (as defined below), will be converted into
the right to receive the Stock Consideration (as defined below), each as more
fully provided herein;
 
WHEREAS, the AGN Shareholders own all of the currently issued and outstanding
AGN Shares;
 
WHEREAS, AGN desires to be merged with and into Merger Sub and the AGN
Shareholders shall be entitled to receive the Stock Consideration in exchange
for their AGN Shares.
 
WHEREAS, the respective boards of directors of Juma, Merger Sub and AGN, and the
AGN Shareholders, have determined that the Merger is desirable and in the best
interests of their respective shareholders and, by resolutions duly adopted,
have approved and adopted this Agreement.
 
WHEREAS, Juma, Merger Sub and AGN are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”).
 
AGREEMENT
 
The parties hereby agree as follows:
 
SECTION ONE
 
1.       The Merger
 
1.1.       The Merger. At the Effective Time (as defined below) and subject to
and upon the terms and conditions of this Agreement, the Articles of Merger
attached hereto as Exhibit A (the “Articles of Merger”) and the applicable
provisions of the Delaware General Corporate Law (“DGCL”), AGN shall (i) be
merged with and into Merger Sub and the separate corporate existence of AGN
shall cease; (ii) the Merger Sub shall continue as the surviving corporation of
the Merger, remaining as a wholly-owned subsidiary of Juma; and (iii) Merger Sub
shall be operated as a subsidiary and/or division of Juma under various
agreements and inter-company agreements to be entered into by and/or between
Merger Sub and Juma. AGN shall tender and exchange all the AGN Shares to Merger
Sub at the price (the “Purchase Price”) set forth in Paragraph 1.2 below. 
 
1.1.       Purchase Price. In consideration for all issued and outstanding AGN
Shares, Purchaser shall provide the following:
 
1

--------------------------------------------------------------------------------


 
(a)       Cash Consideration. Juma has made a loan to AGN in the amount of
$250,000 (subject to adjustment at the Closing for outstanding accounts
payable). If the Merger does not close and the concomitant purchase of
substantially all of the assets of Avatel Technologies, Inc. (“ATI”) by an
affiliate of Juma does not close (the “ATI Asset Purchase”), AGN shall repay
Juma such loan within five business days of demand therefor. If the Merger does
close and the ATI Asset Purchase does close, Juma will forgive $125,000 of such
loan and the remaining $125,000 will be reflected in a reduction of the purchase
price under the ATI Asset Purchase.
 
Upon the Closing Date (as defined below), Juma will issue to each of Ernie
Darias and Albert Rodriquez-each an AGN Shareholder-its promissory note
evidencing Purchaser’s obligation to pay to Mr. Darias and Mr. Albert Rodriquez
$102,000 and $98,000, respectively. The form of promissory note will provide
that the payment of applicable principal balance will be due and payable 90 days
after the Closing Date and the applicable outstanding principal balance will not
accrue interest. The promissory note will also provide for a default interest
rate of eight percent (8%) per annum and the holder’s right to collect its
reasonable attorneys’ fees in order to enforce its rights under the promissory
note after the occurrence and continuance of an event of default.
 
(b)       Stock Issuance to AGN Shareholders. Upon Closing Date, Juma shall
tender to AGN Shareholders, according to their respective common stock holdings
at the Closing Date, an aggregate of 320,000 shares of restricted Common Stock
of Juma (the “Stock Consideration”). The Stock Consideration shall be allocated
as set forth in Exhibit B hereto. All Stock Consideration issued hereunder shall
be free and clear of all liens and encumbrances other than carrying a Standard
1933 Act restrictive legend.
 
(c)       In the event that the Stock Consideration has a Fair Market Value (as
defined below) of less than $640,000 on the first anniversary of the Closing
Date (the “First Anniversary”), Juma will issue to the AGN Shareholders a two
(2) year promissory note representing the difference between the Fair Market
Value of the Stock Consideration and $640,000. Such promissory note shall bear
interest, commencing 90 days after the issue date of such promissory note, at an
annual rate of 7.5% and shall be payable in one installment of principal and
seven equal installments of principal and accrued interest thereon, the first
payment of principal shall be due on the first day of the third month following
the First Anniversary and the seven installments of principal and accrued
interest thereon, shall be payable on the first day of each quarter thereafter
until paid in full. Fair Market Value shall mean the average of the daily
closing prices of Juma’s Common Stock over the 20 trading days ending the day
prior to the First Anniversary.
 
(d)       Repayment to Avatel. On Closing, Juma will pay ATI up to $675,000
which will settle any and all agreed upon obligations of AGN to Avatel (the
“Inter-Company Indebtedness”). Such payment will be made as follows: (i)
$200,000 in cash at the Closing and (ii) Juma will issue to AGN its promissory
note for the remainder of the Inter-Company Indebtedness. The promissory note
will be in the form described in Section 1.2(a). Unless otherwise agreed, this
agreed upon amount is only to be used to repay bona fide third party
indebtedness of ATI extant on the Closing Date and shall not be disbursed
without Juma’s prior consent. Provided that they have been properly recorded on
the Balance Sheet and AGN’s books and records, the loans set forth on Schedule
1(d), shall be deemed to be bona fide third party indebtedness of ATI extant on
the Closing Date.
 
2

--------------------------------------------------------------------------------


 
1.3.       Closing; Effective Time. The closing of the transactions contemplated
by this Agreement (the “Closing”) shall take place on March 6, 2007 or as soon
as practicable, (and in no event later than five business days after the
satisfaction or waiver of each of the conditions set forth in Section 4 below or
at such other time as the parties agree (the “Closing Date”). In connection with
the Closing, the Parties shall cause the Merger to be consummated by filing the
Articles of Merger, together with the required officers’ certificates (to the
extent required), with the Secretary of State of the State of Delaware, in
accordance with the relevant provisions of the DGCL (the time of such filing
being the “Effective Time”). The Closing shall take place at the offices of
Juma, or at such other location as the parties agree. 
 
1.4.       Effect of the Merger. At the Effective Time, the effect of the Merger
shall be as provided in this Agreement, the Articles of Merger and the
applicable provisions of the DGCL. At the Effective Time, all the property,
rights, privileges, powers and franchises of AGN shall vest in the Surviving
Corporation, and all debts, liabilities and duties of AGN shall become the
debts, liabilities and duties of the Surviving Corporation.
 
1.5.       Articles of Incorporation; Bylaws.
 
(a)       At the Effective Time, the Articles of Incorporation of Merger Sub as
in effect immediately prior to the Effective Time, shall, except that the name
of Merger Sub shall be amended to that of AGN Networks, Inc., be the Articles of
Incorporation of the Surviving Corporation until thereafter amended as provided
by the DGCL and such Articles of Incorporation.
 
(b)       At the Effective Time, the Bylaws of Merger Sub as in effect
immediately prior to the Effective Time, shall be the Bylaws of the Surviving
Corporation until thereafter amended as provided by law, the Articles of
Incorporation of the Surviving Corporation and such Bylaws.
 
1.6.       Directors and Officers. At the Effective Time, the officers and
directors of AGN immediately prior to the Effective Time shall resign, and
[______________] (the “AGN Division Director”) shall be the director of the
Surviving Corporation. The officers of AGN immediately prior to the Effective
Time shall resign, and [___________] shall be the sole officer of the Surviving
Corporation, in each case until their respective successor(s) is/are duly
elected or appointed and qualified. 
 
1.7.       Effect on AGN Shares. By virtue of the Merger and without any action
on the part of AGN or any of its respective stockholders, the following shall
occur at the Effective Time:
 
(a)       Conversion of AGN Shares. All of the issued and outstanding shares of
AGN (the “AGN Shares”) issued and outstanding immediately prior to the Effective
Time shall be converted and exchanged for Stock Consideration in the amounts as
set forth on Exhibit B attached hereto. All AGN Shares, when so converted, shall
no longer be outstanding and shall automatically be cancelled and retired and
shall cease to exist, and each holder of a certificate representing any such AGN
Shares shall cease to have any rights with respect thereto, except the right to
receive the Stock Consideration therefore upon the surrender of such
certificate(s) in accordance with Section 1.8 below, without interest.
 
(b)       Dissenters’ Rights. [Reserved].
 
3

--------------------------------------------------------------------------------


 
1.8.       Surrender of Certificates.
 
(a)       Juma to Provide Common Stock. Promptly after the Effective Time, Juma
shall make available to AGN Shareholders for exchange in accordance with this
Section 1, through such reasonable procedures as Juma may adopt, the Stock
Consideration.
 
(b)       Exchange Procedures. Unless otherwise agreed, promptly after the
Effective Time, the Surviving Corporation shall cause to be mailed to each
holder of record of a certificate or certificates (the “Certificates”) which
immediately prior to the Effective Time represented outstanding AGN Shares,
whose shares were converted into the right to receive the Stock Consideration
pursuant to Section 1.7, (i) a letter of transmittal (which shall specify that
delivery shall be effected, and risk of loss and title to the Certificates shall
pass, only upon receipt of the Certificates by the AGN Shareholders, and shall
be in such form and have such other provisions as Juma may reasonably specify)
and (ii) instructions for use in effecting the surrender of the Certificates in
exchange for certificates representing shares of Juma Common Stock. Upon
surrender of a Certificate for cancellation to the AGN Shareholders or to such
other agent or agents as may be appointed by Juma, together with such letter of
transmittal, duly completed and validly executed in accordance with the
instructions thereto, the holder of such Certificate shall be entitled to
receive in exchange therefor a certificate representing the number of whole
shares of Juma Common Stock as indicated on Exhibit B hereto, and the
Certificate so surrendered shall forthwith be cancelled. Until so surrendered,
each Certificate will be deemed from and after the Effective Time, for all
corporate purposes, to evidence the ownership of the number of full shares of
Juma Common Stock into which such shares of AGN Shares shall have been so
converted.
 
(c)       No Liability. Notwithstanding anything to the contrary in this Section
1.8, neither the Surviving Corporation nor any party hereto shall be liable to
any person for any amount properly paid to a public official pursuant to any
applicable abandoned property, escheat or similar law.
 
(d)       Distributions With Respect to Unexchanged Shares. If applicable, no
dividends or other distributions with respect to Juma Common Stock with a record
date after the Effective Time will be paid to the holder of any unsurrendered
Certificate with respect to the shares of Juma Common Stock represented thereby
until the holder of record of such Certificate shall surrender such Certificate.
Subject to applicable law, following surrender of any such Certificate, there
shall be paid to the record holder of the certificates representing whole shares
of Juma Common Stock issued in exchange therefor, without interest, at the time
of such surrender, the amount of any such dividends or other distributions with
a record date after the Effective Time payable (but for the provisions of this
Section 1.8(d)) with respect to such shares of Juma Common Stock.
 
(e)       Transfers of Ownership. If any certificate for shares of Juma Common
Stock is to be issued in a name other than that in which the Certificate
surrendered in exchange therefor is registered, it will be a condition of such
issuance that the Certificate so surrendered will be properly endorsed and
otherwise in proper form for transfer and that the person requesting such
exchange will have paid to Juma or any agent designated by it any transfer or
other taxes required by reason of the issuance of a certificate for shares of
Juma Common Stock in any name other than that of the registered holder of the
Certificate surrendered, or established to the satisfaction of Juma or any agent
designated by it that such tax has been paid or is not payable. In addition, the
transferee of such issuance shall agree to the placing of any required
restrictive legends on the new certificate for such shares of Juma Common Stock.
 
1.9.       No Further Ownership Rights in AGN Shares. All AGN Shares issued upon
the surrender for exchange of shares of Juma Common Stock in accordance with the
terms hereof shall be deemed to have been issued in full satisfaction of all
rights pertaining to such AGN Shares, and there shall be no further registration
of transfers on the records of the Surviving Corporation of AGN Shares that were
outstanding immediately prior to the Effective Time. If, after the Effective
Time, Certificates are presented to the Surviving Corporation for any reason,
they shall be cancelled and exchanged as provided in this Section 1.9.
 
4

--------------------------------------------------------------------------------


 
1.10.       Merger Sub Charter Documents. At or prior to the Closing Date, the
Articles of Incorporation and By Laws of Merger Sub shall be amended and
restated in the forms of Exhibits C-1 and C-2, respectively, attached hereto and
incorporated herein by reference.
 
1.11.       Taking of Necessary Action; Further Action. If at any time after the
Effective Time, any further action is necessary or desirable to carry out the
purposes of this Agreement and to vest the Surviving Corporation with full
right, title and possession to all assets, property, rights, privileges, powers
and franchises of AGN, the officers and directors of Juma and Merger Sub are
fully authorized in the name of their respective corporations or otherwise to
take, and will take, all such lawful and necessary action, so long as such
action is not inconsistent with this Agreement.
 
1.12.       Employment Agreements. Merger Sub will execute a two (2) year
employment agreement with Albert Rodriguez substantially in the form of Exhibit
C hereto.
 
1.13.       Working Capital Facility. From and after the Effective Date, Juma
shall provide Merger Sub with no less than $500,000 of working capital to fund
its operations, subject to a business plan and model, and use of proceeds for
Merger Sub as to be mutually determined and agreed upon in good faith by the
Parties.
 
SECTION TWO
 
2.       Representations and Warranties of AGN and AGN Shareholders.
 
In this Agreement, any reference to a “Material Adverse Effect” with respect to
any entity or group of entities means any event, change or effect that, when
taken individually or together with all other adverse changes and effects, is or
is reasonably likely to be materially adverse to the condition (financial or
otherwise), properties, assets, liabilities, business, operations, results of
operations or prospects of such entity and its subsidiaries, taken as a whole,
or to prevent or materially delay consummation of the Merger or otherwise to
prevent such entity and its subsidiaries from performing their obligations under
this Agreement.
 
In this Agreement, any reference to a Party’s “knowledge” means such Party’s
actual knowledge after due and diligent inquiry of officers, directors and other
employees of such party reasonably believed to have knowledge of the matter in
questions.
 
AGN and AGN Shareholders hereby jointly and severally represent and warrant to
Merger Sub and Juma as follows:
 
2.1.       Organization; Subsidiaries. 
 
(a)       AGN is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization. AGN has the
requisite corporate power and authority and all necessary government approvals
to own, lease and operate its properties and to carry on its business as now
being conducted and as proposed to be conducted, except where the failure to
have such power, authority and governmental approvals would not, individually or
in the aggregate, have a Material Adverse Effect on AGN. AGN is duly qualified
or licensed as a foreign corporation to do business, and is in good standing, in
each jurisdiction where the character of the properties owned, leased or
operated by it or the nature of its business makes such qualification or
licensing necessary, except for such failures to be so qualified or licensed and
in good standing that would not, individually or in the aggregate, have a
Material Adverse Effect on AGN.
 
5

--------------------------------------------------------------------------------


 
2.2.       Articles of Incorporation and Bylaws. AGN has delivered to Merger Sub
and Juma a true and correct copy of the Articles of Incorporation and Bylaws or
other charter documents of AGN as amended to date. AGN is not in violation of
any of the provisions of its Articles of Incorporation or Bylaws or equivalent
organizational documents.
 
2.3.       Capital Structure. The authorized capital stock of AGN consists of
10,000 shares of Common Stock, par value $.01 per share, of which [________]
shares are presently issued and outstanding as of the date of this Agreement.
There are no other outstanding shares of capital stock or voting securities, nor
are there any options or securities convertible into capital stock, nor
outstanding commitments to issue any shares of capital stock or voting
securities. All outstanding AGN Shares are duly authorized, validly issued,
fully paid and non-assessable and are free of any liens or encumbrances other
than any liens or encumbrances created by or imposed upon the holders thereof,
and are not subject to preemptive rights or rights of first refusal created by
statute, the Articles of Incorporation or Bylaws of AGN or any agreement to
which AGN is a party or by which it is bound. All outstanding AGN Shares were
issued in compliance with all applicable federal and state securities laws. 
 
2.4.       Authority. AGN has all requisite corporate power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by AGN and all AGN
Shareholders and assuming due authorization, execution and delivery by Merger
Sub and Juma, constitutes the valid and binding obligation of AGN enforceable
against AGN in accordance with its terms. 
 
2.5.       No Conflicts; Required Filings and Consents.
 
(a)       The execution and delivery of this Agreement by AGN does not, and the
consummation of the transactions contemplated hereby will not, conflict with, or
result in any violation of, or default under (with or without notice or lapse of
time, or both), or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of any benefit under (i) any provision of
the Articles of Incorporation or Bylaws of AGN, or (ii) any material mortgage,
indenture, lease, contract or other agreement or instrument, permit, concession,
franchise, license, judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to AGN or any of its properties or assets.
 
(b)       No consent, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other governmental authority or instrumentality (“Governmental Entity”) is
required by or with respect to AGN in connection with the execution and delivery
of this Agreement or the consummation of the transactions contemplated hereby,
except for (i) the filing of the Articles of Merger, together with the required
officers’ certificates, as provided in Section 1.2, (ii) such consents,
approvals, orders, authorizations, registrations, declarations and filings as
may be required under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), the Securities Act of 1933, as amended (the “Securities Act”),
applicable state securities laws and the securities laws of any foreign country;
and (iii) such other consents, authorizations, filings, approvals and
registrations which, if not obtained or made, would not have a Material Adverse
Effect on AGN and would not prevent, or materially alter or delay any of the
transactions contemplated by this Agreement.
 
6

--------------------------------------------------------------------------------


 
2.6.       Financial Statements. AGN has provided to Juma and/or Merger Sub, a
true, correct and complete copy of AGN’s audited financial statements for the
fiscal years ended December 31, 2005, and for December 31, 2006, (collectively,
the “Financial Statements”). 
 
2.7.       Absence of Undisclosed Liabilities. AGN has no material obligations
or liabilities of any nature (matured or unmatured, fixed or contingent) other
than (i) those set forth or adequately provided for in the Balance Sheet on the
Financial Statements, (the “Balance Sheet”); (ii) those incurred in the ordinary
course of business and not required to be set forth in the AGN Balance Sheet
under generally accepted accounting principles; (iii) those incurred in the
ordinary course of business since the date of the AGN Balance Sheet and
consistent with past practice; and (iv) those incurred in connection with the
execution of this Agreement. 
 
2.8.       Absence of Certain Changes. Since December 31, 2006 (the “Balance
Sheet Date”) there has not been, occurred or arisen any material change in AGN’s
business or corporate operations or its financial condition. 
 
2.9.       Litigation. There is no private or governmental action, suit,
proceeding, claim, arbitration or investigation pending before any agency, court
or tribunal, foreign or domestic, or, to the knowledge of AGN, threatened
against AGN or any of its properties or any of its officers or directors (in
their capacities as such) that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect on AGN. There is no
judgment, decree or order against AGN and/or any of its subsidiaries or, to the
best knowledge of AGN, any of its directors or officers (in their capacities as
such), that could prevent, enjoin, or materially alter or delay any of the
transactions contemplated by this Agreement, or that could reasonably be
expected to have a Material Adverse Effect on AGN. 
 
2.10.       Restrictions on Business Activities. There is no agreement,
judgment, injunction, order or decree binding upon AGN that has or could
reasonably be expected to have the effect of prohibiting or materially impairing
any current or future business practice of AGN, any acquisition of property by
AGN or the overall conduct of business by AGN as currently conducted or as
proposed to be conducted by AGN. AGN has not entered into any agreement under
which AGN is restricted from selling, licensing or otherwise distributing any of
its products to any class of customers, in any geographic area, during any
period of time or in any segment of the market.
 
2.11.       Permits; Company Products; Regulation.
 
(a)       AGN is in possession of all franchises, grants, authorizations,
licenses, permits, easements, variances, exceptions, consents, certificates,
approvals and orders necessary for AGN, to own, lease and operate its properties
or to carry on its business as it is now being conducted (the “AGN
Authorizations”).
 
(b)       AGN has obtained, in all countries where either AGN is marketing or
has marketed its products, all applicable licenses, registrations, approvals,
clearances and authorizations required by local, state or federal agencies in
such countries regulating the safety, effectiveness and market clearance of the
products currently or previously marketed by AGN in such countries, except for
any such failures as would not, individually or in the aggregate, have a
Material Adverse Effect on AGN.
 
2.12.       Title to Property.
 
(a)       AGN has good and marketable title to all of its respective properties,
interests in properties and assets, real and personal, reflected in the AGN
Balance Sheet or acquired after the AGN Balance Sheet Date (except properties,
interests in properties and assets sold or otherwise disposed of since the AGN
Balance Sheet Date in the ordinary course of business), or with respect to
leased properties and assets, valid leasehold interests in, free and clear of
all mortgages, liens, pledges, charges or encumbrances of any kind or character,
except (i) the lien of current taxes not yet due and payable, (ii) such
imperfections of title, liens and easements as do not and will not materially
detract from or interfere with the use of the properties subject thereto or
affected thereby, or otherwise materially impair business operations involving
such properties, and (iii) liens securing debt which is reflected on the AGN
Balance Sheet.
 
7

--------------------------------------------------------------------------------


 
(b)       All equipment (the “Equipment”) owned or leased by AGN, and such
Equipment is, taken as a whole, (i) adequate for the conduct of AGN’s business,
consistent with its past practice, and (ii) in good operating condition (except
for ordinary wear and tear).
 
2.13.       Intellectual Property.
 
(a)       AGN owns, or is licensed or otherwise possesses legally enforceable
rights to use all patents, patent rights, trademarks, trademark rights, trade
names, domain names, trade name rights, service marks, copyrights, and any
applications for any of the foregoing, maskworks, net lists, schematics,
industrial models, inventions, technology, know-how, trade secrets, inventory,
ideas, algorithms, processes, computer software programs or applications (in
both source code and object code form), and tangible or intangible proprietary
information or material (“Intellectual Property”) that are used or proposed to
be used in AGN’s business as currently conducted or as proposed to be conducted
by AGN, except to the extent that the failure to have such rights have not had
and could not reasonably be expected to have a Material Adverse Effect on AGN.
 
(b)       There is no material unauthorized use, disclosure, infringement or
misappropriation of any Intellectual Property rights of AGN, any trade secret
material to AGN or any Intellectual Property right of any third party to the
extent licensed by or through AGN, by any third party, including any employee or
former employee of AGN. AGN has not entered into any agreement to indemnify any
other person against any charge of infringement of any Intellectual Property,
other than indemnification provisions contained in purchase orders arising in
the ordinary course of business.
 
(c)       AGN is not or will not be as a result of the execution and delivery of
this Agreement or the performance of its obligations under this Agreement, in
breach of any license, sublicense or other agreement relating to the
Intellectual Property or Third Party Intellectual Property Rights, the breach of
which would have a Material Adverse Effect on AGN.
 
2.14.       Taxes.
 
(a)       For purposes of this Section 2.14 and other provisions of this
Agreement relating to Taxes, the following definitions shall apply:
 
(i)       The term “Taxes” shall mean all taxes, however denominated, including
any interest, penalties or other additions to tax that may become payable in
respect thereof, (A) imposed by any federal, territorial, state, local or
foreign government or any agency or political subdivision of any such
government, which taxes shall include, without limiting the generality of the
foregoing, all income or profits taxes (including but not limited to, federal,
state and foreign income taxes), payroll and employee withholding taxes,
unemployment insurance contributions, social security taxes, sales and use
taxes, ad valorem taxes, excise taxes, franchise taxes, gross receipts taxes,
withholding taxes, business license taxes, occupation taxes, real and personal
property taxes, stamp taxes, environmental taxes, transfer taxes, workers’
compensation, Pension Benefit Guaranty Corporation premiums and other
governmental charges, and other obligations of the same or of a similar nature
to any of the foregoing, which are required to be paid, withheld or collected,
(B) any liability for the payment of amounts referred to in (A) as a result of
being a member of any affiliated, consolidated, combined or unitary group, or
(C) any liability for amounts referred to in (A) or (B) as a result of any
obligations to indemnify another person.
 
8

--------------------------------------------------------------------------------


 
(ii)       The term “Returns” shall mean all reports, estimates, declarations of
estimated tax, information statements and returns required to be filed in
connection with any Taxes, including information returns with respect to backup
withholding and other payments to third parties.
 
(b)       All Returns required to be filed by or on behalf of AGN have been duly
filed on a timely basis and such Returns are true, complete and correct. All
Taxes shown to be payable on such Returns or on subsequent assessments with
respect thereto, and all payments of estimated Taxes required to be made by or
on behalf of AGN under Section 6655 of the Code or comparable provisions of
state, local or foreign law, have been paid in full on a timely basis, and no
other Taxes are payable by AGN with respect to items or periods covered by such
Returns (whether or not shown on or reportable on such Returns). AGN has
withheld and paid over all Taxes required to have been withheld and paid over,
and complied with all information reporting and backup withholding in connection
with amounts paid or owing to any employee, creditor, independent contractor, or
other third party. AGN has received, from each employee who holds stock that is
subject to a substantial risk of forfeiture as of the date hereof, a copy of the
election(s) made under Section 83(b) of the Code with respect to all such
shares, and such elections were validly made and filed with the Internal Revenue
Service in a timely fashion. There are no liens on any of the assets of AGN with
respect to Taxes, other than liens for Taxes not yet due and payable or for
Taxes that AGN is contesting in good faith through appropriate proceedings. AGN
has not been at any time a member of an affiliated group of corporations filing
consolidated, combined or unitary income or franchise tax returns for a period
for which the statute of limitations for any Tax potentially applicable as a
result of such shareholdership has not expired.
 
(c)       The amount of AGN’s liabilities for unpaid Taxes for all periods
through the date of the Financial Statements do not, in the aggregate, exceed
the amount of the current liability accruals for Taxes reflected on the
Financial Statements, and the Financial Statements properly accrue in accordance
with generally accepted accounting principles (“GAAP”) all liabilities for Taxes
of AGN payable after the date of the Financial Statements attributable to
transactions and events occurring prior to such date. No liability for Taxes of
AGN has been incurred or material amount of taxable income has been realized (or
prior to and including the Effective Time will be incurred or realized) since
such date other than in the ordinary course of business.
 
(d)       Merger Sub and Juma have been furnished by AGN with true and complete
copies of (i) relevant portions of income tax audit reports, statements of
deficiencies, closing or other agreements received by or on behalf of AGN
relating to Taxes, and (ii) all federal, state and foreign income or franchise
tax returns and state sales and use tax Returns for or including AGN and any of
its subsidiaries for all periods since AGN’s inception.
 
(e)       No audit of the Returns of or including AGN by a government or taxing
authority is in process, threatened or, to AGN’s knowledge, pending (either in
writing or orally, formally or informally). No deficiencies exist or have been
asserted (either in writing or orally, formally or informally) or are expected
to be asserted with respect to Taxes of AGN, and AGN has not received notice
(either in writing or orally, formally or informally) nor does it expect to
receive notice that it has not filed a Return or paid Taxes required to be filed
or paid. AGN is not a party to any action or proceeding for assessment or
collection of Taxes, nor has such event been asserted or threatened (either in
writing or orally, formally or informally) against AGN or any of its assets. No
waiver or extension of any statute of limitations is in effect with respect to
Taxes or Returns of AGN. AGN has disclosed on its federal and state income and
franchise tax returns all positions taken therein that could give rise to a
substantial understatement penalty within the meaning of Code Section 6662 or
comparable provisions of applicable state tax laws.
 
9

--------------------------------------------------------------------------------


 
2.15.       Employee Matters. AGN is in compliance in all material respects with
all currently applicable federal, state, local and foreign laws and regulations
respecting employment, discrimination in employment, terms and conditions of
employment, wages, hours and occupational safety and health and employment
practices, and is not engaged in any unfair labor practice. There are no pending
claims against AGN under any workers compensation plan or policy or for long
term disability. AGN has no material obligations under COBRA or any similar
state law with respect to any former employees or qualifying beneficiaries
thereunder. 
 
2.16.       Material Contracts.
 
(a)       Juma and/or Merger Sub have been provided by AGN with a list of all
contracts and agreements to which AGN is a party and that are material to the
business, results of operations, or condition (financial or otherwise), of AGN
taken as a whole (such contracts, agreements and arrangements are hereinafter
referred to as “Material Contracts”).
 
(b)       Except as would not, individually or in the aggregate, have a Material
Adverse Effect on AGN, each AGN license, each Material Contract is a legal,
valid and binding agreement, and none of the AGN licenses or Material Contracts
is in default by its terms or has been cancelled by the other party; AGN is not
in receipt of any claim of default under any such agreement; and AGN does not
anticipate any termination or change to, or receipt of a proposal with respect
to, any such agreement as a result of the Merger or otherwise. AGN has furnished
Juma with true and complete copies of all such agreements together with all
amendments, waivers or other changes thereto.
 
2.17.       Interested Party Transactions. Except as set forth in Schedule 2.17,
AGN is not indebted to any director, officer, employee or agent of AGN (except
for amounts due as normal salaries and bonuses and in reimbursement of ordinary
expenses), and no such person is indebted to AGN. To AGN’s knowledge, none of
AGN’s officers or directors, or any shareholders of their immediate families,
are, directly or indirectly, indebted to AGN (other than in connection with
purchases of the AGN Stock) or have any direct or indirect ownership interest in
any firm or corporation with which AGN is affiliated or with which AGN has a
business relationship, or any firm or corporation which competes with AGN except
that officers, directors and/or equity holders of AGN may own stock in (but not
exceeding two percent of the outstanding capital stock of) any publicly traded
companies that may compete with AGN. To AGN’s knowledge, none of AGN’s officers
or directors or any shareholders of their immediate families are, directly or
indirectly, interested in any material contract with AGN. AGN is not a guarantor
or indemnitor of any indebtedness of any other person, firm or corporation.
Anything herein to the contrary notwithstanding, neither AGN nor any of its
affiliates shall engage in any interested party transactions prior to the
Effective Time without Juma’s prior written consent.
 
2.18.       Insurance. AGN has policies of insurance and bonds of the type and
in amounts customarily carried by persons conducting businesses or owning assets
similar to those of AGN. There is no material claim pending under any of such
policies or bonds as to which coverage has been questioned, denied or disputed
by the underwriters of such policies or bonds. All premiums due and payable
under all such policies and bonds have been paid and AGN is otherwise in
compliance with the terms of such policies and bonds. 
 
10

--------------------------------------------------------------------------------


 
2.19.       Compliance With Laws. AGN has complied with, is not in violation of,
and has not received any notices of violation with respect to, any federal,
state, local or foreign statute, law or regulation with respect to the conduct
of its business, or the ownership or operation of its business, except for such
violations or failures to comply as could not reasonably be expected to have a
Material Adverse Effect on AGN.
 
2.20.       Minute Books. The minute book of AGN made available to Merger Sub
and Juma contains a complete summary of all meetings of directors and
stockholders or actions by written consent since the time of incorporation of
AGN through the date of this Agreement, and reflects all transactions referred
to in such minutes accurately in all material respects.
 
2.21.       Complete Copies of Materials. AGN has delivered or made available
true and copies of each document that has been requested by Merger Sub and/or
Juma or their counsel in connection with their legal and accounting review of
AGN.
 
2.22.       Brokers’ and Finders’ Fees. AGN has not incurred, nor will it incur,
directly or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or investment bankers’ fees or any similar charges in connection
with this Agreement or any transaction contemplated hereby.
 
2.23.       No Vote Required. Upon the execution of this Agreement by all AGN
Shareholders, no other vote of the holders of AGN Shares is necessary to approve
this Agreement and the transactions contemplated hereby.
 
2.24.       Third Party Consents. No consent or approval is needed from any
third party in order to effect the Merger, this Agreement or any of the
transactions contemplated hereby.
 
2.25.       Representations Complete. None of the representations or warranties
made by AGN herein or in any schedule or exhibit hereto, or certificate(s)
furnished by AGN pursuant to this Agreement, when all such documents are read
together in their entirety, contains or will contain at the Effective Time any
untrue statement of a material fact, or omits or will omit at the Effective Time
to state any material fact necessary in order to make the statements contained
herein or therein, in the light of the circumstances under which made, not
misleading.
 
SECTION THREE
 
3.       Representations and Warranties of Merger Sub and Juma.
 
Except as disclosed in a document dated as of the date of this Agreement and
delivered by Merger Sub and Juma to AGN prior to the execution and delivery of
this Agreement and referring to the representations and warranties in this
Agreement (the “Merger Sub/Juma Disclosure Schedule”), Merger Sub and Juma
hereby represent and warrant to AGN and AGN Shareholders as follows:
 
3.1.       Organization, Standing and Power. Both Merger Sub and Juma are a
corporations duly organized, validly existing and in good standing under the
laws of their jurisdictions of organization. Both Merger Sub and Juma have the
corporate power to own their properties and to carry on their businesses as now
being conducted and as proposed to be conducted and are duly qualified to do
business and are in good standing in each jurisdiction in which the failure to
be so qualified and in good standing would have a Material Adverse Effect on
Merger Sub and/or Juma. Merger Sub and Juma have delivered true and correct
copies of their Articles of Incorporation and Bylaws or other charter documents,
as applicable, of Merger Sub and Juma, each as amended to date, to AGN. Neither
Merger Sub or Juma nor any of its subsidiaries is in violation of any material
provisions of their Articles of Incorporation or Bylaws or equivalent
organizational documents.
 
11

--------------------------------------------------------------------------------


 
3.2.       Capital Structure.
 
The authorized capital stock of Merger Sub consists of 3,000 shares of Common
Stock, no-par value, of which one hundred (100) shares were issued and
outstanding to Juma as of the close of business on February 27, 2007. The
authorized capital stock of Juma consists of 900,000,000 shares of Common Stock,
$0.001 par value, of which 41,535,000 shares were issued and outstanding as of
the close of business on February 27, 2007. Other than as contemplated under
this Agreement, and as set forth on Schedule 3.2, there are no options,
warrants, calls, rights, commitments or agreements of any character to which
Merger Sub and/or Juma is a party or by which either of them is bound obligating
Merger Sub and/or Juma to issue, deliver, sell, repurchase or redeem, or cause
to be issued, delivered, sold, repurchased or redeemed, any shares of the
capital stock of Merger Sub and/or Juma or obligating Merger Sub and/or Juma to
grant, extend or enter into any such option, warrant, call, right, commitment or
agreement. The shares of Juma Common Stock to be issued to the AGN Shareholders
pursuant to the Merger will be duly authorized, validly issued, fully paid, and
non-assessable.
 
3.3.       Authority. Merger Sub and Juma have all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of Merger Sub and Juma (other
than, with respect to the Merger, the filing and recordation of appropriate
merger documents as required by Delaware law). This Agreement has been duly
executed and delivered by Merger Sub and Juma and constitutes the valid and
binding obligations of Juma. 
 
3.4.       No Conflict; Required Filings and Consents.
 
(a)       The execution and delivery of this Agreement do not, and the
consummation of the transactions contemplated hereby will not, conflict with, or
result in any violation of, or default under (with or without notice or lapse of
time, or both), or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of a benefit under (i) any provision of
the Articles of Incorporation or Bylaws of Merger Sub and/or Juma, as amended,
or (ii) any material mortgage, indenture, lease, contract or other agreement or
instrument, permit, concession, franchise, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Juma or its properties
or assets.
 
(b)       No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity, is required by or with
respect to Juma in connection with the execution and delivery of this Agreement
by Merger Sub and/or Juma or the consummation by Merger Sub and/or Juma of the
transactions contemplated hereby, except for (i) the filing of appropriate
merger documents as required by the DGCL, (ii) the filing of a Form 8-K with the
SEC within four days after the Closing Date, (iii) the filing with the SEC of a
notice on Form D and any other filings as may be required under applicable state
securities laws and the securities laws of any foreign country, and (iv) such
other consents, authorizations, filings, approvals and registrations which, if
not obtained or made, would not have a Material Adverse Effect on Merger Sub
and/or Juma and would not prevent, materially alter or delay any the
transactions contemplated by this Merger.
 
12

--------------------------------------------------------------------------------


 
3.5.       SEC Documents; Financial Statements.
 
(a)       The financial statements of Juma, including the notes thereto,
included in the Merger Sub/Juma SEC Documents (the “Juma Financial Statements”)
were complete and correct in all material respects as of their respective filing
dates, complied as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto as of their respective dates, and have been prepared in
accordance with United States generally accepted accounting principles applied
on a basis consistent throughout the periods indicated. The Juma Financial
Statements fairly present the consolidated financial condition and operating
results of Juma and its subsidiaries at the dates and during the periods
indicated therein. There has been no change in Juma accounting policies except
as described in the notes to the Juma Financial Statements.
 
3.6.       Absence of Undisclosed Liabilities. Other than as set forth on
Schedule 3.6 attached hereto, Merger Sub and/or Juma have no material
obligations or liabilities of any nature (matured or unmatured, fixed or
contingent) other than (i) those set forth or adequately provided for in the
Balance Sheet included in Juma’s report on Form 8-K heretofore made available to
AGN for the period ended December 31, 2006 (the “Juma Balance Sheet”),
(ii) those incurred in the ordinary course of business and not required to be
set forth in the Juma Balance Sheet under United States generally accepted
accounting principles, and (iii) those incurred in the ordinary course of
business since the Juma Balance Sheet Date and consistent with past practice.
 
3.7.       Absence of Certain Changes. Since December 31, 2006 (the “Juma
Balance Sheet Date”), Juma has conducted its business in the ordinary course in
a manner consistent with past practice and there has not occurred: (i) any
change, event or condition (whether or not covered by insurance) that has
resulted in, or might reasonably be expected to result in, a Material Adverse
Effect to Juma; (ii) any declaration, setting aside, or payment of a dividend or
other distribution with respect to the shares of Juma, or any direct or indirect
redemption, purchase or other acquisition by Juma of any of its shares of
capital stock; (iii) any material amendment or change to Juma’s Articles of
Incorporation or Bylaws; or (iv) any negotiation or agreement by Juma to do any
of the things described in the preceding clauses (i) through (iii) (other than
negotiations with AGN and its representatives regarding the transactions
contemplated by this Agreement).
 
3.8.       Litigation. There is no private or governmental action, suit,
proceeding, claim, arbitration or investigation pending before any agency, court
or tribunal, foreign or domestic, or, to the knowledge of Merger Sub and/or Juma
or any of their subsidiaries, threatened against Merger Sub and/or Juma or any
of their subsidiaries or any of their respective properties or any of their
respective officers or directors (in their capacities as such) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect on Juma. There is no judgment, decree or order against
Merger Sub and/or Juma or any of their subsidiaries or, to the knowledge of Juma
or any of its subsidiaries, any of their respective directors or officers (in
their capacities as such) that could prevent, enjoin, or materially alter or
delay any of the transactions contemplated by this Agreement, or that could
reasonably be expected to have a Material Adverse Effect on Juma.
 
3.9.       Governmental Authorization. Each of Merger Sub and/or Juma and their
subsidiaries has obtained each federal, state, county, local or foreign
governmental consent, license, permit, grant, or other authorization of a
Governmental Entity that is required for the operation of Juma’s or any of its
subsidiaries’ business (“Juma Authorizations”), and all of such Juma
Authorizations are in full force and effect, except where the failure to obtain
or have any of such Juma Authorizations could not reasonably be expected to have
a Material Adverse Effect on Juma.
 
13

--------------------------------------------------------------------------------


 
3.10.       Compliance With Laws. Each of Merger Sub and/or Juma and their
subsidiaries have complied with, are not in violation of, and have not received
any notices of violation with respect to, any federal, state, local or foreign
statute, law or regulation with respect to the conduct of their businesses, or
the ownership or operation of their business, except for such violations or
failures to comply as could not reasonably be expected to have a Material
Adverse Effect on Merger Sub and/or Juma.
 
3.11.       Broker’s and Finders’ Fees. Merger Sub and/or Juma have not
incurred, nor will they incur, directly or indirectly, any liability for
brokerage or finders’ fees or agents’ commissions or investment bankers’ fees or
any similar charges in connection with this Agreement or any transaction
contemplated hereby.
 
3.12.       Accounting and Tax Matters. [Reserved].
 
SECTION FOUR
 
4.       Conduct Prior to the Effective Time.
 
4.1.       Conduct of Business of AGN and Juma. During the period from the date
of this Agreement and continuing until the earlier of the termination of this
Agreement or the Effective Time, each of AGN, Merger Sub and Juma agrees (except
to the extent expressly contemplated by this Agreement or as consented to in
writing by the other parties), to carry on its and its subsidiaries’ business in
the usual, regular and ordinary course in substantially the same manner as
heretofore conducted, to pay and to cause its subsidiaries to pay debts and
Taxes when, to pay or perform other obligations when due, and to use all
reasonable efforts consistent with past practice and policies to preserve intact
its and its subsidiaries’ present business organization, keep available the
services of its and its subsidiaries’ present officers and key employees and
preserve its and its subsidiaries’ relationships with customers, suppliers,
distributors, licensors, licensees, and others having business dealings with it
or its subsidiaries, to the end that its and its subsidiaries’ goodwill and
ongoing businesses shall be unimpaired at the Effective Time. Each of AGN,
Merger Sub and Juma agrees to promptly notify the other of any event or
occurrence not in the ordinary course of its or its subsidiaries’ business, and
of any event that could have a Material Adverse Effect. Without limiting the
foregoing, except as expressly contemplated by this Agreement, neither AGN,
Merger Sub nor Juma shall do, cause or permit any of the following, or allow,
cause or permit any of its subsidiaries to do, cause or permit any of the
following, without the prior written consent of the other:
 
(a)       Charter Documents. Cause or permit any amendments to their Articles of
Incorporation or Bylaws;
 
(b)       Dividends; Changes in Capital Stock. Declare or pay any dividends on
or make any other distributions (whether in cash, stock or property) in respect
of any of its capital stock, or (except in the case of Juma’s recapitalization
of its shares as set forth in Section 5.12(a) hereof) split, combine or
reclassify any of its capital stock or issue or authorize the issuance of any
other securities in respect of, in lieu of or in substitution for shares of its
capital stock, or repurchase or otherwise acquire, directly or indirectly, any
shares of its capital stock except from former employees, directors and
consultants in accordance with agreements providing for the repurchase of shares
in connection with any termination of service to it or its subsidiaries;
 
(c)       Stock Option Plans, Etc. Approve and adopt any stock plans or stock
option plans;
 
14

--------------------------------------------------------------------------------


 
(d)       Extraordinary Transactions. Enter into any transactions that involve
any corporate reorganization, change of control, acquisition, merger,
undertaking of liability in excess of $10,000, sale of assets over $10,000, sale
of equity in excess of value of $50,000, or other transaction or event which
could substantially effect the viability or integrity of AGN (“Extraordinary
Transactions”); or
 
(e)       Other. Take, or agree in writing or otherwise to take, any of the
actions described in Sections 4.1(a) through (d) above, or any action which
would make any of its representations or warranties contained in this Agreement
untrue or incorrect or prevent it from performing or cause it not to perform its
covenants hereunder.
 
4.2.       Conduct of Business of AGN. During the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
or the Effective Time, except as expressly contemplated by this Agreement, AGN
shall not do, cause or permit any of the following, without the prior written
consent of Merger Sub and Juma:
 
(a)       Material Contracts. Enter into any material contract or commitment, or
violate, amend or otherwise modify or waive or terminate any of the terms of any
of its Material Contracts, other than in the ordinary course of business
consistent with past practice;
 
(b)       Issuance of Securities. Issue, deliver or sell or authorize or propose
the issuance, delivery or sale of, or purchase or propose the purchase of, any
shares of its AGN Shares or securities convertible into, or subscriptions,
rights, warrants or options to acquire, or other agreements or commitments of
any character obligating it to issue any such shares or other convertible
securities;
 
(c)       Intellectual Property. Transfer to any person or entity any rights to
its Intellectual Property;
 
(d)       Exclusive Rights. Enter into or amend any agreements pursuant to which
any other party is granted exclusive marketing or other exclusive rights of any
type or scope with respect to any of its products or technology;
 
(e)       Dispositions. Sell, lease, license or otherwise dispose of or encumber
any of its properties or assets which are material, individually or in the
aggregate, to its business, taken as a whole, except in the ordinary course of
business consistent with past practice;
 
(f)       Indebtedness. Incur any indebtedness for borrowed money or guarantee
any such indebtedness or issue or sell any debt securities or guarantee any debt
securities of others;
 
(g)       Insurance. Materially reduce the amount of any material insurance
coverage provided by existing insurance policies;
 
(h)       Termination or Waiver. Terminate or waive any right of substantial
value, other than in the ordinary course of business;
 
(i)       Employee Benefit Plans; New Hires; Pay Increases. Adopt any employee
benefit or stock purchase or option plan, or hire any new director level or
officer level employee, pay any special bonus or special remuneration to any
employee or director, or increase the salaries or wage rates of its employees;
 
15

--------------------------------------------------------------------------------


 
(j)       Taxes. Other than in the ordinary course of business, make or change
any material election in respect of Taxes, adopt or change any accounting method
in respect of Taxes, file any material Tax Return or any amendment to a material
Tax Return, enter into any closing agreement, settle any claim or assessment in
respect of Taxes, or consent to any extension or waiver of the limitation period
applicable to any claim or assessment in respect of Taxes;
 
(k)       Revaluation. Revalue any of its assets, including without limitation
writing down the value of inventory or writing off notes or accounts receivable
other than in the ordinary course of business;
 
(l)       Liability Limit. Upon closing, AGN shall maintain contingent and/or
historical liabilities including any and all accounts payable and other accrued
liabilities not to exceed $50,000 (“Liability Limit”). The Liability Limit does
not include recurring monthly expenses and/or ongoing overhead incurred from the
date of Closing. Merger Sub and/or Juma shall not accept any form of historical
liability of AGN in excess of the Liability Limit; or
 
(m)       Other. Take or agree in writing or otherwise to take, any of the
actions described in Sections 4.2(a) through (l) above, or any action which
would make any of its representations or warranties contained in this Agreement
untrue or incorrect or prevent it from performing or cause it not to perform its
covenants hereunder.
 
4.3.       No Solicitation. AGN and its officers, directors, employees or other
agents of AGN will not, directly or indirectly, (i) take any action to solicit,
initiate or encourage any Takeover Proposal (as defined below) or (ii) engage in
negotiations with, or disclose any nonpublic information relating to AGN to, or
afford access to the properties, books or records of AGN to, any person that has
advised AGN that it may be considering making, or that has made, a Takeover
Proposal. AGN will promptly notify Merger Sub and Juma after receipt of any
Takeover Proposal or any notice that any person is considering making a Takeover
Proposal or any request for nonpublic information relating to AGN or for access
to the properties, books or records of AGN by any person that has advised AGN
that it may be considering making, or that has made, a Takeover Proposal and
will keep Juma fully informed of the status and details of any such Takeover
Proposal notice or request. For purposes of this Agreement, “Takeover Proposal”
means any offer or proposal for, or any indication of interest in, a merger or
other business combination involving AGN or the acquisition of any significant
equity interest in, or a significant portion of the assets of AGN, other than
the transactions contemplated by this Agreement.
 
SECTION FIVE
 
5.       Additional Agreements.
 
5.1.       Best Efforts and Further Assurances. Each of the Parties to this
Agreement shall use its best efforts to effectuate the transactions contemplated
hereby and to fulfill and cause to be fulfilled the conditions to closing under
this Agreement. Each party hereto, at the reasonable request of another party
hereto, shall execute and deliver such other instruments and do and perform such
other acts and things as may be necessary or desirable for effecting completely
the consummation of this Agreement and the transactions contemplated hereby.
 
16

--------------------------------------------------------------------------------


 
5.2.       Consents; Cooperation.
 
(a)       Each of Merger Sub, Juma and AGN shall use their reasonable best
efforts to promptly (i) obtain from any Governmental Entity any consents,
licenses, permits, waivers, approvals, authorizations or orders required to be
obtained or made by Merger Sub, Juma or AGN in connection with the
authorization, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereunder, and (ii) make all necessary filings,
and thereafter make any other required submissions, with respect to this
Agreement and the Merger required under the Securities Act and the Exchange Act
and any other applicable federal, state or foreign securities laws.
 
(b)       From the date of this Agreement until the earlier of the Effective
Time or the termination of this Agreement, each party shall promptly notify the
other party in writing of any pending or, to the knowledge of such party,
threatened action, proceeding or other event that may cause a Material Adverse
Effect.
 
5.3.       Access to Information.
 
(a)       AGN shall afford Merger Sub and/or Juma and their accountants, counsel
and other representatives, reasonable access during normal business hours during
the period prior to the Effective Time to (i) all of AGN’s properties, books,
contracts, commitments and records, and (ii) all other information concerning
the business, properties and personnel of AGN as Juma may reasonably request.
AGN agrees to provide to Merger Sub, Juma and their accountants, counsel and
other representatives copies of internal financial statements promptly upon
request. Juma shall afford AGN and its accountants, counsel and other
representatives, reasonable access during normal business hours during the
period prior to the Effective Time to (x) all of Juma’s and any Juma
subsidiaries’ properties, books, contracts, commitments and records, and (y) all
other information concerning the business, properties and personnel of Juma and
any of its subsidiaries, as AGN may reasonably request. Juma agrees to provide
to AGN and its accountants, counsel and other representatives copies of internal
financial statements promptly upon request.
 
(b)       Subject to compliance with applicable law, from the date hereof until
the Effective Time, each of Merger Sub, Juma and AGN shall confer on a regular
and frequent basis with one or more representatives of the other party to report
operational matters of materiality and the general status of ongoing operations.
 
(c)       No information or knowledge obtained in any investigation pursuant to
this Section 5.3 shall affect or be deemed to modify any representation or
warranty contained herein or the conditions to the obligations of the parties to
consummate the Merger.
 
5.4.       Confidentiality. The information received in accordance with Section
5.3 shall be deemed to be “Confidential Information.” Each of Merger Sub, Juma
and AGN and each AGN Shareholder agrees that it will treat in confidence all
documents, materials, and other Confidential Information that it shall have
obtained regarding any other party during the course of the negotiations leading
to the consummation of the transactions contemplated hereby (whether obtained
before or after the date of this Agreement), the investigation provided for
herein, and the preparation of this Agreement and other related documents. Such
documents, materials, and other Confidential Information shall not be
communicated to any third person (other than to its respective counsel,
accountants, financial advisors, or lenders) and shall not be used for any
purpose to the detriment of any other party. No party shall use any Confidential
Information in any manner whatsoever except solely for the purpose of evaluating
a possible business relationship as contemplated by this Agreement. No party and
no representative of a party will, during the term of this Agreement or at any
time during the two years thereafter, irrespective of the time, manner, or cause
of termination of this Agreement, use, disclose, copy, or assist any other
person in the use, disclosure, or copying of any documents, materials, or other
Confidential Information of any other party hereto. 
 
17

--------------------------------------------------------------------------------


 
5.5.       Public Disclosure. Unless otherwise permitted by this Agreement,
Merger Sub, Juma and AGN shall consult with each other before issuing any press
release or otherwise making any public statement or making any other public (or
non-confidential) disclosure (whether or not in response to an inquiry)
regarding the terms of this Agreement and the transactions contemplated hereby,
and neither shall issue any such press release or make any such statement or
disclosure without the prior approval of the other (which approval shall not be
unreasonably withheld), except as may be required by law. 
 
5.6.       State Statutes. If any state takeover law shall become applicable to
the transactions contemplated by this Agreement, Juma and its Board of Directors
or AGN and its Board of Directors, as the case may be, shall use their
reasonable best efforts to grant such approvals and take such actions as are
necessary so that the transactions contemplated by this Agreement may be
consummated as promptly as practicable on the terms contemplated by this
Agreement and otherwise to minimize the effects of such state takeover law on
the transactions contemplated by this Agreement.
 
5.7.       Filings or Notices Pursuant to Securities Laws. 
 
(a)       Merger Sub and/or Juma shall prepare and file with the SEC a notice on
Form D and such other notices or applications as Merger Sub and/or Juma may deem
appropriate under state securities laws in connection with the transactions
contemplated by this Agreement. AGN, each AGN Shareholder, Merger Sub, and Juma
shall take any action required to be taken under any applicable federal or state
securities laws in connection with the issuance of the Stock Consideration. AGN
and each AGN Shareholder shall furnish, or cause such part to furnish, to Merger
Sub and/or Juma all information concerning AGN and the AGN Shareholders as
Merger Sub and/or Juma may reasonably request in connection with such actions.
 
(b)       The information supplied by any party for inclusion in the notices or
other filings in accordance with this Section 5.7 shall not, at the time filed,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein not misleading. If at any time prior to the Closing any event or
circumstance relating to any party or any party’s affiliates, or its or their
respective officers or directors, is discovered by any party that should be set
forth in a supplement or amendment to any notices or other filings in accordance
with this Section 5.7, such party shall promptly inform each other party thereof
in writing. All documents that such party is responsible for filing with the SEC
or any state authority in connection with the transactions contemplated herein
shall comply as to form in all material respects with the applicable
requirements of the Securities Act and the rules and regulations thereunder, the
Exchange Act and the rules and regulations thereunder, state securities laws,
and other applicable state laws
 
5.8.       Acquisition of Juma Common Stock. The consummation of this Agreement
and the transactions contemplated herein, including the issuance of the Juma
Common Stock to the AGN Shareholders as contemplated hereby, constitutes the
offer and sale of securities under the Securities Act and applicable state
securities Laws. Such transactions shall be consummated in reliance on
exemptions from the registration and prospectus delivery requirements of such
statutes that depend, among other items, on the circumstances under which the
AGN Shareholders acquire such securities comprising the Merger Consideration. 
 
18

--------------------------------------------------------------------------------


 
(a)       In order to provide documentation for reliance upon exemptions from
the registration and prospectus delivery requirements for the issuance of Juma
Common Stock in the Merger, each AGN Shareholder hereby makes the following
representations and warranties:
 
(i)       Such AGN Shareholder acknowledges that neither the SEC nor the
securities commission of any state or other federal agency has made any
determination as to the merits of acquiring the Juma Common Stock, and that the
transactions contemplated herein involve certain risks.
 
(ii)       Such AGN Shareholder has received and read this Agreement and
understands the risk related to the consummation of the transactions herein
contemplated.
 
(iii)       Such AGN Shareholder has such knowledge and experience in business
and financial matters that such AGN Shareholder is capable of evaluating the
Merger and Juma and its business operations.
 
(iv)       Such AGN Shareholder has been provided with a copy of the Agreement
and the related disclosure schedules of the parties hereto plus all materials
and information requested by each or his or her representative, including any
information requested to verify any information furnished (to the extent such
information is available or can be obtained without unreasonable effort or
expense), and each has been provided the opportunity for direct communication
with Juma and its representatives regarding the transactions contemplated
hereby.
 
(v)       All information that each AGN Shareholder has provided to Merger Sub
and/or Juma or its agents or representatives concerning suitability to hold
shares in Juma following the transactions contemplated hereby is complete,
accurate, and correct.
 
(vi)       Such AGN Shareholder has not offered or sold any interest in this
Agreement and has no present intention of dividing the Juma Common Stock to be
received or the rights under this Agreement with others or of reselling or
otherwise disposing of any portion of such stock or rights, either currently or
after the passage of a fixed or determinable period of time or on the occurrence
or nonoccurrence of any predetermined event or circumstance.
 
(vii)       Such AGN Shareholder was at no time solicited by any leaflet, public
promotional meeting, circular, newspaper or magazine article, radio or
television advertisement, or any other form of general advertising or
solicitation in connection with the offer, sale, or purchase of the Juma Common
Stock through this Agreement.
 
(viii)       As a result of the Merger, such AGN Shareholder believes that its
financial prospects resulting from its ownership in Juma will not be materially
less favorable than his or her retained ownership in AGN. Each AGN Shareholder
anticipates no need in the foreseeable future to sell the Juma Common Stock to
be acquired pursuant hereto. Each is able to bear the economic risks of this
investment, and consequently, without limiting the generality of the foregoing,
is able to hold the Juma Common Stock to be received for an indefinite period.
 
(ix)       Such AGN Shareholder understands that the Juma Common Stock has not
been registered, but is being acquired by reason of a specific exemption under
the Securities Act as well as under certain state securities Laws for
transactions by an issuer not involving any public offering and that any
disposition of the Juma Common Stock may, under certain circumstances, be
inconsistent with this exemption and may make the holder who disposes of such
stock an “underwriter” within the meaning of the Securities Act. It is
understood that the definition of “underwriter” focuses upon the concept of
“distribution” and that any subsequent disposition of the subject Juma Common
Stock can only be effected in transactions that are not considered
distributions.
 
19

--------------------------------------------------------------------------------


 
(x)       Such AGN Shareholder acknowledges that the shares of Juma Common Stock
must be held and may not be sold, transferred, or otherwise disposed of for
value unless they are subsequently registered under the Securities Act or an
exemption from such registration is available. Juma is under no obligation to
register the Juma Common Stock under the Securities Act. If Rule 144 is
available (and no assurance is given that it will be except as expressly set
forth in this Agreement), after one year and prior to two years following the
Effective Date, only routine sales of such Juma Common Stock in limited amounts
can be made in reliance upon Rule 144 in accordance with the terms and
conditions of that rule. Juma is under no obligation to the AGN Shareholders to
make Rule 144 available, except as may be expressly agreed to by it in writing
in this Agreement, and in the event Rule 144 is not available, compliance with
Regulation A or some other disclosure exemption may be required before such
persons can sell, transfer, or otherwise dispose of such Juma Common Stock
without registration under the Securities Act. Juma’s registrar and transfer
agent will maintain a stop-transfer order against the registration of transfer
of the Juma Common Stock, and the certificate representing the Juma Common Stock
will bear a legend in substantially the following form so restricting the sale
of such securities:
 
The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), and are
“restricted securities” within the meaning of Rule 144 promulgated under the
Securities Act. The securities have been acquired for investment and may not be
sold or transferred without complying with Rule 144 in the absence of an
effective registration or other compliance under the Securities Act.
 
(xi)       Such AGN Shareholder acknowledges that Juma may refuse to register
transfer shares of the Juma Common Stock in the absence of compliance with Rule
144 unless the holder furnishes the issuer with a “no-action” or interpretive
letter from the SEC or an opinion of counsel reasonably acceptable to Juma
stating that the transfer is proper. Further, unless such letter or opinion
states that the shares of Juma Common Stock are free of any restrictions under
the Securities Act, Juma may refuse to transfer the Juma Common Stock to any
transferee that does not furnish in writing to Juma the same representations and
agree to the same conditions respecting such Juma Common Stock as set forth
herein. Juma may also refuse to transfer the Juma Common Stock if any
circumstances are present reasonably indicating that the transferee’s
representations are not accurate.
 
(b)       Such AGN Shareholder shall execute and deliver to Merger Sub and/or
Juma, at or prior to the Closing, such further letters of representation,
acknowledgment, suitability, or the like, as Merger Sub and/or Juma and its
counsel may reasonably request in connection with reliance on exemptions from
registration under such securities Laws.
 
(c)       Each Party acknowledges that the basis for relying on exemptions from
registration or qualifications are factual, depending on the conduct of the
various parties, and that no legal opinion or other assurance will be required
or given to the effect that the transactions contemplated hereby are in fact
exempt from registration or qualification.
 
(d)       So long as the original holders of the Stock Consideration are subject
to Rule 144, Juma will use its commercially reasonable efforts to maintain its
status as a public company under the Securities Act and to make, in a timely
manner, the filings and reports required by the Exchange Act.
 
20

--------------------------------------------------------------------------------


 
5.9.       Merger Sub Restructuring. At or prior to the Closing, Merger Sub
shall:
 
(a)       consent to the election as directors of the following persons, each to
assume office at the Closing and to serve until the next annual meeting of
stockholders and until his successor is elected and qualified:       
 


 
       [___________]
 
(b)       obtain the approval of the foregoing by the stockholders of Merger Sub
in the manner required by the DGCL and Merger Sub’s certificate of incorporation
and bylaws.
 
SECTION SIX 
 
6.       Conditions to the Merger.
 
6.1.       Conditions to Obligations of Each Party to Effect the Merger. The
respective obligations of each party to this Agreement to consummate and effect
this Agreement and the transactions contemplated hereby shall be subject to the
satisfaction on or prior to the Effective Time of each of the following
conditions, any of which may be waived, in writing, by agreement of all the
parties hereto:
 
(a)       Stockholder Approval. [Reserved].
 
(b)       No Injunctions or Restraints; Illegality. No temporary restraining
order, preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint or prohibition
preventing the consummation of the Merger shall be in effect, nor shall any
proceeding brought by an administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign, seeking any of
the foregoing be pending; nor shall there be any action taken, or any statute,
rule, regulation or order enacted, entered, enforced or deemed applicable to the
Merger, which makes the consummation of the Merger illegal. In the event an
injunction or other order shall have been issued, each party agrees to use its
reasonable diligent efforts to have such injunction or other order lifted.
 
(c)       Governmental Approval. Merger Sub, Juma and AGN shall have timely
obtained from each Governmental Entity all approvals, waivers and consents, if
any, necessary for consummation of or in connection with the Merger and the
several transactions contemplated hereby, including, without limitation, such
approvals, waivers and consents as may be required under the Securities Act and
under any state securities laws.
 
(d)       Approval of Form 8-K. Merger Sub, Juma and AGN have approved the Form
8-K to be filed with the SEC within four (4) days of the Effective Time.
 
6.2.       Additional Conditions to Obligations of AGN. The obligations of AGN
to consummate and effect this Agreement and the transactions contemplated hereby
shall be subject to the satisfaction at or prior to the Effective Time of each
of the following conditions, any of which may be waived, in writing, by AGN:
 
21

--------------------------------------------------------------------------------


 
(a)       Representations, Warranties and Covenants (i) Each of the
representations and warranties of Juma in this Agreement that is expressly
qualified by a reference to materiality shall be true in all respects as so
qualified, and each of the representations and warranties of Merger Sub and/or
Juma in this Agreement that is not so qualified shall be true and correct in all
material respects, on and as of the Effective Time as though such representation
or warranty had been made on and as of such time (except that those
representations and warranties which address matters only as of a particular
date shall remain true and correct as of such date), and (ii) Merger Sub and
Juma shall have performed and complied in all material respects with all
covenants, obligations and conditions of this Agreement required to be performed
and complied with by them as of the Effective Time.
 
(b)       Certificates of Merger Sub and Juma.
 
(i)       Compliance Certificates of Merger Sub and Juma. AGN shall have been
provided with certificates executed on behalf of Merger Sub and Juma by their
Presidents to the effect that, as of the Effective Time, each of the conditions
set forth in Section 6.2(a) above and (d) below has been satisfied with respect
to Merger Sub and Juma.
 
(ii)       Certificate of Secretary of Merger Sub and Juma. AGN shall have been
provided with certificates executed by the Secretaries of Merger Sub and Juma
certifying:
 
(A)       Resolutions duly adopted by the Board of Directors and consent of the
holders of a majority of outstanding shares of Merger Sub and Juma previously
authorizing the execution of this Agreement and the execution, performance and
delivery of all agreements, documents and transactions contemplated hereby; and
 
(B)       The incumbency of the officers of Merger Sub and Juma executing this
Agreement and all agreements and documents contemplated hereby.
 
(c)       No Material Adverse Changes. No material adverse change shall have
occurred in the condition (financial or otherwise), properties, assets
(including intangible assets), liabilities, business, operations, results of
operations or prospects of Juma, taken as a whole.
 
(d)       Good Standing. AGN shall have received a certificate or certificates
of the Secretary of State of the State of Delaware certifying as of a date no
more than ten (10) business days prior to the Effective Time that Merger Sub and
Juma are, as of such date, in good standing and authorized to transact business
as a domestic corporation.
 
6.3.       Additional Conditions to the Obligations of Juma. The obligations of
Merger Sub and Juma to consummate and effect this Agreement and the transactions
contemplated hereby shall be subject to the satisfaction at or prior to the
Effective Time of each of the following conditions, any of which may be waived,
in writing, by Juma:
 
(a)       Representations, Warranties and Covenants. (i) Each of the
representations and warranties of AGN and the AGN Shareholders in this Agreement
that is expressly qualified by a reference to materiality shall be true in all
respects as so qualified, and each of the representations and warranties of AGN
and the AGN Shareholders in this Agreement that is not so qualified shall be
true and correct in all material respects, on and as of the Effective Time as
though such representation or warranty had been made on and as of such time
(except that those representations and warranties which address matters only as
of a particular date shall remain true and correct as of such date), and
(ii) AGN and the AGN Shareholders shall have performed and complied in all
material respects with all covenants, obligations and conditions of this
Agreement required to be performed and complied with by it as of the Effective
Time.
 
22

--------------------------------------------------------------------------------


 
(b)       No Material Adverse Changes. No material adverse change shall have
occurred in the condition (financial or otherwise), properties, assets
(including intangible assets), liabilities, business, operations, results of
operations or prospects of AGN, taken as a whole.
 
(c)       Certificates of AGN.
 
(i)       Compliance Certificate of AGN. Juma shall have been provided with a
certificate executed on behalf of AGN by its President to the effect that, as of
the Effective Time, each of the conditions set forth in Section 6.3(a) and (b)
above has been satisfied.
 
(ii)       Certificate of Secretary of AGN. Juma shall have been provided with a
certificate executed by the Secretary of AGN certifying:
 
(A)       Resolutions duly adopted by the Board of Directors and the AGN
Shareholders authorizing the execution of this Agreement and the execution,
performance and delivery of all agreements, documents and transactions
contemplated hereby;
 
(B)       The Articles of Incorporation and Bylaws of AGN, as in effect
immediately prior to the Effective Time, including all amendments thereto; and
 
(C)       the incumbency of the officers of AGN executing this Agreement and all
agreements and documents contemplated hereby.
 
(d)       Third Party Consents. Merger Sub and/or Juma shall have been furnished
with evidence satisfactory to it that AGN has obtained those consents, waivers,
approvals or authorizations of those Governmental Entities and third parties
whose consent or approval are required in connection with the Merger as set
forth in Sections 5.2(a).
 
(e)       Injunctions or Restraints on Merger and Conduct of Business. No
proceeding brought by any administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign, seeking to
prevent the consummation of the Merger shall be pending. In addition, no
temporary restraining order, preliminary or permanent injunction or other order
issued by any court of competent jurisdiction or other legal or regulatory
restraint provision limiting or restricting Juma’s conduct or operation of the
business of AGN, following the Merger shall be in effect, nor shall any
proceeding brought by an administrative agency or commission or other
Governmental Entity, domestic or foreign, seeking the foregoing be pending.
 
(f)       Resignation of Directors and Officers. Merger Sub and/or Juma shall
have received letters of resignation from each of its directors and officers
immediately prior to the Effective Time, which resignations in each case shall
be effective as of the Effective Time.
 
SECTION SEVEN
 
7.       Termination, Amendment and Waiver.
 
7.1.       Termination. At any time prior to the Effective Time, this Agreement
may be terminated and the Merger may be abandoned:
 
23

--------------------------------------------------------------------------------


 
(a)       by mutual consent duly authorized by the Boards of Directors of each
of Merger Sub, Juma and AGN;
 
(b)       by either Merger Sub, Juma or AGN, if, without fault of the
terminating party,
 
(i)       the Effective Time shall not have occurred on or before midnight
[________, 2007] (or such later date as may be agreed upon in writing by the
parties); or
 
(ii)       there shall be any applicable federal or state law that makes
consummation of the Merger illegal or otherwise prohibited or if any court of
competent jurisdiction or governmental entity shall have issued an order,
decree, ruling or taken any other action restraining, enjoining or otherwise
prohibiting the Merger and such order, decree, ruling or other action shall have
become final and nonappealable;
 
(c)       by Merger Sub and/or Juma, if AGN or any of the AGN Shareholders shall
materially breach any of its representations, warranties or obligations
hereunder and such breach shall not have been cured within ten calendar business
days of receipt by AGN of written notice of such breach, provided that Merger
Sub and/or Juma is not in material breach of any of their representations,
warranties or obligations hereunder, and provided further, that no cure period
shall be required for a breach which by its nature cannot be cured;
 
(d)       by AGN, if Merger Sub and/or Juma shall materially breach any of its
representations, warranties or obligations hereunder and such breach shall not
have been cured within ten calendar days following receipt by Merger Sub and/or
Juma of written notice of such breach, provided that neither AGN nor any of the
AGN Shareholders is not in material breach of any of its representations,
warranties or obligations hereunder, and provided further, that no cure period
shall be required for a breach which by its nature cannot be cured.
 
7.2.       Effect of Termination. In the event of termination of this Agreement
as provided in Section 7.1, this Agreement shall forthwith become void and there
shall be no liability or obligation on the part of Merger Sub, Juma or AGN or
their respective officers, directors, stockholders or affiliates, except to the
extent that such termination results from the breach by a party hereto of any of
its representations, warranties or covenants set forth in this Agreement;
provided that, the provisions of Section 5.4 (Confidentiality), Section 7.3
(Expenses and Termination Fees) and this Section 7.2 shall remain in full force
and effect and survive any termination of this Agreement.
 
7.3.       Expenses and Termination Fees. Whether or not the Merger is
consummated, all costs and expenses incurred in connection with this Agreement
and the transactions contemplated including, without limitation, filing fees and
the fees and expenses of advisors, accountants, legal counsel and financial
printers, shall be paid by the party incurring such expense. Notwithstanding the
foregoing, Juma shall be obligated to pay or reimburse AGN at the Closing for
the actual and reasonable fees of AGN’s independent accountant incurred in
connection with the preparation of the Financial Statements described in Section
2.6.
 
7.4.       Amendment. The Boards of Directors of Merger Sub, Juma and AGN and
the AGN Shareholders may cause this Agreement to be amended at any time by
execution of an instrument in writing signed on behalf of each of the parties. 
 
24

--------------------------------------------------------------------------------


 
7.5.       Extension; Waiver. At any time prior to the Effective Time any party
may, to the extent legally allowed, (i) extend the time for the performance of
any of the obligations or other acts of the other parties, (ii) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto, and (iii) waive compliance
with any of the agreements or conditions for the benefit of such party contained
herein. Any agreement on the part of a party to any such extension or waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
such party.
 
SECTION EIGHT
 
8.       Indemnification.
 
8.1.       Survival of Representations and Warranties. All covenants to be
performed prior to the Effective Time, and all representations and warranties in
this Agreement or in any instrument delivered pursuant to this Agreement shall
survive the consummation of the Merger and continue until the second anniversary
of the Effective Time (the “Indemnification Termination Date”); provided that if
any claims for indemnification have been asserted with respect to any such
representations and warranties prior to the Indemnification Termination Date,
the representations and warranties on which any such claims are based shall
continue in effect until final resolution of any claims. All covenants to be
performed after the Effective Time shall continue indefinitely.
 
8.2.       Indemnification by AGN and AGN Shareholders. Subject to the
limitations set forth in this Section 8, from and after the Effective Time, AGN
and the AGN Shareholders shall protect, defend, indemnify and hold harmless Juma
and the Merger Sub and its respective parent corporation, affiliates, officers,
directors, employees, representatives and agents (Juma, Merger Sub and each of
the foregoing persons or entities is hereinafter referred to individually as an
“Merger Sub Indemnified Person” and collectively as “Merger Sub Indemnified
Persons”) from and against any and all losses, costs, damages, liabilities, fees
(including without limitation attorneys’ fees) and expenses (collectively, the
“Merger Sub Damages”), that any of the Merger Sub Indemnified Persons by reason
of or in connection with any claim, demand, action or cause of action alleging
misrepresentation, breach of, or default in connection with, any of the
representations, warranties, covenants or agreements of AGN and the AGN
Shareholders contained in this Agreement, including any exhibits or schedules
attached hereto, and the Certificate of Merger, which becomes known to Merger
Sub and/or Juma prior to the Indemnification Termination Date. Damages in each
case shall be net of the amount of any insurance proceeds and indemnity and
contribution actually recovered by Juma or the Merger Sub.
 
8.3.       Indemnification by Juma. Subject to the limitations set forth in this
Section 8, from and after the Effective Time, Juma shall protect, defend,
indemnify and hold harmless AGN and the AGN Shareholders and their respective
affiliates, officers, directors, employees, representatives and agents (AGN, AGN
Shareholders and each of the foregoing persons or entities is hereinafter
referred to individually as an “AGN Indemnified Person” and collectively as “AGN
Indemnified Persons”) from and against any and all losses, costs, damages,
liabilities, fees (including without limitation attorneys’ fees) and expenses
(collectively, the “AGN Damages”), that any of the AGN Indemnified Persons by
reason of or in connection with any claim, demand, action or cause of action
alleging misrepresentation, breach of, or default in connection with, any of the
representations, warranties, covenants or agreements of Juma contained in this
Agreement, including any exhibits or schedules attached hereto, and the
Certificate of Merger, which becomes known to AGN or the AGN Shareholders prior
to the Indemnification Termination Date. Damages in each case shall be net of
the amount of any insurance proceeds and indemnity and contribution actually
recovered by AGN or the AGN Shareholders.
 
25

--------------------------------------------------------------------------------


 
8.4.       Exclusive Contractual Remedy and Limitations. Merger Sub, Juma, the
AGN Shareholders and AGN each acknowledge that Merger Sub Damages or AGN
Damages, if any, may relate to unresolved contingencies existing at the
Effective Time, which if resolved at the Effective Time would have led to a
reevaluation of the total consideration the Parties would have agreed to
transfer in connection with the Merger. The maximum liability of AGN and the AGN
Shareholders for any breach of a representation, warranty or covenant of AGN or
the AGN Shareholders and the maximum liability of Merger Sub and Juma
collectively, for any breach of a representation, warranty or covenant of Merger
Sub or Juma shall be limited to the consideration paid to AGN, the AGN
Shareholders, and to or on behalf of another affiliate of AGN; provided,
however, that nothing herein shall limit the liability: (i) of AGN, AGN
Shareholders, Juma, or Merger Sub, as applicable, for any breach of
representation, warranty or covenant if the Merger does not close, and (ii) of
any officer, director or Member of AGN, Juma, or Merger Sub, as applicable for
such person’s or entity’s fraud or intentional misrepresentation. 
 
SECTION NINE
 
9.       General Provisions.
 
9.1.       Survival of Warranties. The representations, warranties and
agreements set forth in this Agreement or in any instrument delivered pursuant
to this Agreement shall survive the Effective Time of the Merger and (except to
the extent that survival is necessary to effectuate the intent of such
provisions) shall terminate on the second anniversary of the Effective Time of
the Merger, provided that representations, warranties and agreements relating to
Taxes shall terminate on the date which is thirty (30) days after expiration of
all applicable statutes of limitations relating to such Taxes.
 
9.2.       Notices. Any notice required or permitted by this Agreement shall be
in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, or
48 hours after being deposited in the regular mail as certified or registered
mail (airmail if sent internationally) with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address or facsimile
number as set forth below, or as subsequently modified by written notice:
 
    

 (a)  if to Merger Sub and/or Juma, to:       Juma Technology Corp.   154 Toledo
Street   Farmingdale, New York 11735



(b)  with a copy to:       Gersten Savage LLP:   600 Lexington Avenue   New
York, New York, 10022   Attention Arthur S. Marcus, Esq.

 
26

--------------------------------------------------------------------------------


 
      

(c)  if to AGN and/or the AGN Shareholders, to:       [___________]  
[___________], Inc.

     
 
9.3.       Interpretation. When a reference is made in this Agreement to
Exhibits or Schedules, such reference shall be to an Exhibit or Schedule to this
Agreement unless otherwise indicated. The words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation.” The phrase “made available” in this Agreement shall
mean that the information referred to has been made available if requested by
the party to whom such information is to be made available. The phrases “the
date of this Agreement,” “the date hereof,” and terms of similar import, unless
the context otherwise requires, shall be deemed to refer to the date first above
written. The table of contents and headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
9.4.       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
9.5.       Entire Agreement; Nonassignability; Parties in Interest. This
Agreement and the documents and instruments and other agreements specifically
referred to herein or delivered pursuant hereto, including the Exhibits, the
Schedules (a) constitute the entire agreement among the parties with respect to
the subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof and shall survive any termination of this Agreement or the Closing, in
accordance with its terms; (b) are not intended to confer upon any other person
any rights or remedies hereunder; and (c) shall not be assigned by operation of
law or otherwise except as otherwise specifically provided.
 
9.6.       Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.
 
9.7.       Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.
 
9.8.       Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of New York,
without giving effect to principles of conflicts of law. 
 
9.9.       Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation, preparation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.
 
27

--------------------------------------------------------------------------------


 
9.10.       Amendments and Waivers. Any term of this Agreement may be amended or
waived only with the written consent of the parties or their respective
successors and assigns. Any amendment or waiver effected in accordance with this
Section 9.10 shall be binding upon the parties and their respective successors
and assigns.
 
9.11.       Spin-Off. In the event that Juma consummates within three years of
the Effective Date a spin-off of Merger Sub to the public shareholders of Juma,
each of Messrs Darias and Rodriquez shall be entitled to receive a payment
("Claw Back Payment”) calculated as follows: the product of (A) three and
one-half percent (3.5%) and (B) the net proceeds from the Spin-Off. Messrs
Darias and Rodriquez shall be paid the Claw Back Payment within 30 days of the
issuance of Juma’s audited financial statements applicable to the period
encompassing the Spin-Off.
 
9.12.       Attorneys’ Fees. In the event that any proceeding has been commenced
to interpret, construe, or enforce this Agreement, the prevailing party shall be
entitled to seek its reasonable attorneys’ fees.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
[SIGNATURE PAGES TO FOLLOW]
 
 
 
 
 
 
28

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

        JUMA TECHNOLOGY CORP.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title 

 

        MERGER SUB  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title 

 

        AGN NETWORK, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title 

 

        AGN Shareholders          

--------------------------------------------------------------------------------

Ernie Darias    

--------------------------------------------------------------------------------

Albert Rodriquez      

--------------------------------------------------------------------------------

Danielle Girouard      

--------------------------------------------------------------------------------

William P. Clements, Jr.      

--------------------------------------------------------------------------------

Denson W. Campbell, III    

--------------------------------------------------------------------------------

George W. Lackey

 
 

--------------------------------------------------------------------------------


 
EXHIBITS
 

 
Exhibit A -
Articles of Merger
 
Exhibit B -
Merger Consideration
 
Exhibit C-1 -
Amended and Restated Articles of Incorporation for Merger Sub
 
Exhibit C-2 -
Amended and Restated By Laws for Merger Sub
 
Exhibit D -
Rodriquez Employment Agreement

 
 

--------------------------------------------------------------------------------




EXHIBIT A
 
ARTICLES OF MERGER
 
 
 
 

 

--------------------------------------------------------------------------------


 


EXHIBIT B
 
MERGER CONSIDERATION
 
Name And Address
Number Of Juma Shares
Percentage of Merger Consideration
Ernie Darias
51,000
15.94
Albert Rodriquez
49,000
15.30
Danielle Girouard
137,500
42.96
William P. Clements, Jr.
27,500
8.60
Denson W. Campbell, III
27,500
8.60
George W. Lackey
27,500
8.60
     
Total
320,000
 



 
 

 

--------------------------------------------------------------------------------


 
EXHIBIT C-1
 
ARTICLES OF INCORPORATION
 



 

--------------------------------------------------------------------------------


 
EXHIBIT C-2
 
BYLAWS
 



 
 

--------------------------------------------------------------------------------




EXHIBIT D
RODRIQUEZ EMPLOYMENT AGREEMENT


 


 


 


 

--------------------------------------------------------------------------------




Schedule 1.2(d)


 
 
Description
Amount
               



 



--------------------------------------------------------------------------------

